Name: Council Regulation (EC) No 1671/1999 of 19 July 1999 fixing the monthly increases in the intervention price for cereals for the 1999/2000 marketing year
 Type: Regulation
 Subject Matter: marketing;  prices;  plant product
 Date Published: nan

 Avis juridique important|31999R1671Council Regulation (EC) No 1671/1999 of 19 July 1999 fixing the monthly increases in the intervention price for cereals for the 1999/2000 marketing year Official Journal L 199 , 30/07/1999 P. 0001 - 0002COUNCIL REGULATION (EC) No 1671/1999of 19 July 1999fixing the monthly increases in the intervention price for cereals for the 1999/2000 marketing yearTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), and in particular Article 3(4) thereof,Having regard to the proposal from the Commission(2),Having regard to the opinion of the European Parliament(3),Having regard to the opinion of the Economic and Social Committee(4),Whereas:(1) when the amounts and the number of the monthly increases are fixed and the first month in which they are to apply is determined, account should be taken of the storage costs and financing charges for storing cereals in the Community and of the need to ensure that the disposal of stocks of cereals is in line with market requirements;(2) under the reform of the common agricultural policy, provision was made for the fixing of a single intervention price for all cereals; this price has been fixed at a substantially reduced level applied in stages; this fact should be taken into account in the fixing of the size of the monthly increases;(3) the intervention price for maize and sorghum applicable in July, August and September is to be the price valid in May of the previous marketing year, in accordance with Article 3(3) of Regulation (EEC) No 1766/92,HAS ADOPTED THIS REGULATION:Article 1Without prejudice to the last subparagraph of Article 3(3) of Regulation (EEC) No 1766/92, for the 1999/2000 marketing year, the monthly increases to be applied to the intervention price applicable for the first month of the marketing year, shall be as follows:>TABLE>Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply with effect from the 1999/2000 marketing year.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 July 1999.For the CouncilThe PresidentK. HEMILÃ (1) OJ L 181, 1.7.1992, p. 21. Regulation as last amended by Regulation (EC) No 923/96 (OJ L 126, 24.5.1996, p. 37).(2) OJ C 59, 1.3.1999, p. 1.(3) OJ C 219, 30.7.1999.(4) OJ C 169, 16.6.1999.